internal revenue servicei number info release date uil cc ita 5-genin-168936-01 date dear this is in response to your letter dated date requesting information as to when you are required to reinvest proceeds from a condemnation of property by the state of north carolina according to your facts the state of north carolina condemned acres of farm_land from your family on date and gave you an amount of money in compensation_for the condemnation you disagreed with the settlement amount and instituted court proceedings which were settled in your favor on date your question is when does the three year reinvestment replacement_period referred to in sec_1033 of the internal_revenue_code start at condemnation or when the final amount is determined sec_1033 provides that if there is a condemnation or seizure of property and the property is converted into money the gain if any shall be recognized in the period within which property must be replaced the period shall be the period beginning with the date of the disposition_of_the_converted_property or the earliest date of the threat or imminence of requisition or condemnation of the converted property whichever is the earlier and ending i years after the close of the first taxable_year in which any part of the gain upon the conversion is realized or ii subject_to such terms and conditions as may be specified by the secretary at the close of such later date as the secretary may designate on application by the taxpayer such application shall be made at such time and in such manner as the secretary may by regulations prescribe sec_1033 provides that in the case of a compulsory or involuntary_conversion described in subsection a b i shall be applied by substituting years for years sec_1_1033_a_-2 of the income_tax regulations provides that the three year replacement_period may be extended if special permission is obtained from the internal_revenue_service such application shall be made to the director for the internal_revenue_district in which the return is filed for the first taxable_year in which any of the gain from the involuntary_conversion is realized the application should explain in detail the reasons for extension the extension request is to be filed before the statutory replacement_period expires however a late request may be considered if it is made within a reasonable period of time after the replacement_period expires and the taxpayer can show reasonable_cause for not being able to replace the converted property within the required time see revrul_76_540 1976_2_cb_245 for examples of circumstances in which extensions of time were granted and denied to replace involuntary converted property any further questions on this matter should be directed to the person listed above we hope the above information helps you in determining when you are required to reinvest proceeds from the condemnation of your property sincerely j charles strickland senior technician reviewer branch office of associate chief_counsel income_tax accounting
